

115 HRES 102 IH: Expressing the sense of the House of Representatives regarding the appointment of an independent counsel to investigate actions by United States Customs and Border Protection in apparent violation of judicial orders.
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 102IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Castro of Texas (for himself, Mr. Doggett, Mr. Nadler, and Mr. Soto) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding the appointment of an independent
			 counsel to investigate actions by United States Customs and Border
			 Protection in apparent violation of judicial orders.
	
 Whereas the United States Constitution grants separate authorities to the legislative branch (Article I), executive branch (Article II), and judicial branch (Article III) to create three equal branches of Government;
 Whereas the judicial review of executive actions is a bedrock principle of our Government; Whereas the President issued Executive Order 13769 (82 Fed. Reg. 8977) entitled Protecting the Nation from Foreign Terrorist Entry into the United States on January 27, 2017 (hereinafter referred to as E.O. 13769);
 Whereas E.O. 13769, among other provision, suspended entry into the United States for any citizen from Iran, Iraq, Libya, Somalia, Sudan, Syria, and Yemen for a period of 90 days, indefinitely prohibited entry by any citizen from Syria, and suspended the entry of any refugee from any country for a period of 90 days;
 Whereas the United States Customs and Border Protection (hereinafter referred to as CBP), within the Department of Homeland Security, is responsible for screening international travelers at all United States ports of entry;
 Whereas several U.S. district courts have decreed a national stay of E.O. 13769 prohibiting the implementation of certain aspects of the Executive order;
 Whereas numerous media outlets have reported that CBP personnel may have violated the court orders by continuing to enforce E.O. 13769 that was the subject of the judicial stay;
 Whereas the Department of Homeland Security Office of Inspector General is reviewing DHS’s adherence to court orders and allegations of individual misconduct on the part of DHS personnel;
 Whereas CBP personnel must follow all court orders and not doing so would create a constitutional crisis requiring censure of the President; and
 Whereas the Department of Justice has a duty to investigate whether CBP personnel violated the court orders at the direction of the President: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Department of Justice should appoint an independent counsel to investigate whether the President or his staff directed, or knew about and failed to prevent, United States Customs and Border Protection activities that violated, or consciously circumvented and nullified the efficacy of, judicial orders designed to stay E.O. 13769.
		